Per Curiam.
— The learned President of the Common Pleas has treated the principles involved in this ease with so much care and skill that we do not feel called upon to discuss the question further. The reasons assigned by him are entirely adequate to sustain the conclusion to which he arrived. The matters to which the counsel for the plaintiff in error has directed our attention, as evidence of an intended executory devise, are altogether too uncertain in their indications to overcome the rule, that no limitation shall be construed as an executory devise, if it can be construed as a remainder.
Judgment affirmed.